04/20/2020


Amy Eddy
ASBESTOS CLAIMS COURT JUDGE                                                                   Case Number: AC 17-0694


Flathead County Justice Center
920 South Main
Kalispell, MT 59901
(406) 758-5667



           IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


IN RE ASBESTOS LITIGATION,                                  Cause No. AC 17-0694
                                                      ORDER SETTING STATUS HEARING
       Consolidated Cases


        These matters are hereby set for a Status Hearing on May 12, 2020, at 1:30 p.m. It is
uncertain at this point in time whether or to what extent isolation or social distancing orders will
remain in place in Montana, as well as the various jurisdictions from which all the attorneys
travel from. Counsel is encouraged to appear via videoconference.

        To appear via videoconference, parties are directed to download the free Polycom Real
Presence app. You must enter an email but skip the sign-in step. To connect to Judge Eddy’s
virtual conference room, dial 161.7.29.142##2152025. Any questions regarding setting up a
video appearance should be directed to Devin Kuntz, Court Administrator, at
Devin.Kuntz@mt.gov or (406) 758-5665. If the parties must appear telephonically, they are
directed to call (406) 449-7478 (2025#). Video appearances will be preferred to assist the Court
and staff in maintaining an accurate record.

       In order to accommodate social distancing within the courtroom, the Court will permit
(but not require) only two lead attorneys to personally appear for the Plaintiffs, the State of
Montana, International Paper, BNSF and Maryland Casualty. Other interested counsel may only
personally appear with prior leave of the Court. The Court will set an agenda by May 6, 2020.

       DATED 4/20/2020 AND ELECTRONICALLY SIGNED AS NOTED BELOW.

                                              /s/ Amy Eddy
                                              _________________________
                                              Asbestos Claims Court Judge